Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Li et al. (WO 2016/105278 A1-provided in the IDS).

Regarding claim 1 and 12,  Li discloses a method for preflighting a graphics artwork file, the method comprising the steps of: a) storing in a computer memory a set of machine-readable expressions of one or more rules corresponding to one or more objects, each rule relating to at least one predetermined value for a predetermined characteristic of the one or more objects (Li, As discussed in paragraph 27 and 28, design requirements 152 or rules relating to graphical object requirements which include orientation, positioning, aspect, ratio, dimension, opacity, sharpness, presence and relative distance of an object and color parameter requirements (rules) including value, 

Regarding claim 2, Li discloses the method of claim 1, wherein one or more of the predetermined values are variable, and the value is received from an external source (Li, As discussed in paragraph 49, the predetermined values or design requirements are variable in that they can be changed, paragraph 27, 28 As discussed in paragraph 34, the value is received from a design requirement database 355 which is an external source).  

Regarding claim 3, Li discloses the method of claim 1, wherein the external source comprises a workflow system, a manual input, a job ticket, or a database (Li, As discussed in paragraph 34, the external source is a database, the design requirement database 355, paragraph 27, 28).  


 

Regarding claim 5, Li discloses the method of claim 4, wherein at least one predetermined value of at least one characteristic of at least one object is different for at least one segment in the structure than the for at least one other segment in the structure (Li, As discussed in paragraph 27 and paragraph 28 (see Fig. 3), since the structure is a card the values of at least the thickness segment and the length/width segment will be different).  
 
Regarding claim 8, Li discloses the method of claim 1, further comprising based upon the output, modifying the design or the graphics artwork file to repair a rule violation, or passing the graphics artwork file to a next step in a workflow for producing a physical product corresponding to the digital image (Li, As discussed in paragraph 40-44, based upon the resulting output provided via a user interface, the design is modified to fix the rule or design requirement that has been violated).  

Regarding claim 9, Li discloses the method of claim 8, wherein modifying the design or the graphics artwork file comprises automatically substituting a preferred object for an object in violation (Li, As discussed in paragraph 41 and 44, the modifying 

Regarding claim 10, Li discloses the method of claim 1, wherein the recognition input comprises a set of images selected for training an artificial intelligence or pattern recognition algorithm for recognizing the one or more features (Li, As discussed in paragraph 31, a training data set or recognition input is provided for training an artificial intelligence or pattern recognition algorithm (Support vector Machine (SVM) or Convolutional Neural Network (CNN)) for recognizing features).  

Regarding claim 11, Li discloses the method of claim 1, wherein the recognition input comprises a text string (Li, As discussed in paragraph 30, design elements 304, 306 comprising text that will be recognized with the OCR algorithms).  

Regarding claim 13, Li discloses the system of claim 12, further comprising an output device for transmitting, displaying or printing the output report in communication with the output port (Li, As discussed in paragraph 44, a report may be generated for the user or the staff performing the validation reflecting the number of submitted card designs 402 and the corresponding design elements that were found to be compliant or non-compliant. The results of validation 480 is provided via a user interface to the user or the staff performing the validation).  

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reulein et al. (US 2004/0205656 A1).

Regarding claim 6, Li discloses the method of claim 5, but does not disclose wherein the structure comprises a multi- page document, wherein each page comprises one segment.  
Reulein discloses wherein the structure comprises a multi- page document, wherein each page comprises one segment (paragraph 7).  

.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sines et al. (US 2004/0051682 A1).

Regarding claim 7, Li discloses the method of claim 5, but does not disclose wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment.  
Sines discloses wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment (Sines, paragraph 5 and paragraph 14 and Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to have modified the invention of Li to include wherein the structure comprises a package having a three-dimensional structure comprising at least two panels, wherein each panel comprises a segment as taught by Sines. The suggestion/motivation for doing so would have been that a package having a 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA M RICE whose telephone number is (571)270-1582. The examiner can normally be reached M-F 11am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ELISA M RICE/           Examiner, Art Unit 2669 
                                                                                                                                                                                            /JOHN B STREGE/Primary Examiner, Art Unit 2669